PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/781,612
Filing Date: 1 Oct 2015
Appellant(s): ITO et al.



__________________
R. Eugene Varndell, Jr.
Reg. No. 29,728
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

WITHDRAWN REJECTIONS
There are no rejections which have been withdrawn.

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejection – 35 USC §103

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinai (JP2008148832A) and Ishida et al. (US2007/0193287) in view of Lee et al. (US2004/0134206).

Regarding Claim 1, Kinai teaches a dehumidifier [0013; fig 1], comprising:
a refrigerant circuit configured to circulate refrigerant and sequentially connecting a compressor [a], a flow switching device [b], a first heat exchanger [5a], a pressure reducing device [implicitly taught at 0014; where one skilled in the art would recognize that a refrigeration cycle contains an pressure reducing device], and a second heat exchanger [5b] to each other by refrigerant pipes [0014];

a fan [4] arranged in the air passage and configured to cause air existing in space to be dehumidified to flow through the air passage [0012-0014], the dehumidifier being configured to perform a dehumidifying operation including
a first operation mode in which the first heat exchanger [5a] is operated as a condenser or a radiator to desorb the moisture retained in the desiccant material, and the second heat exchanger [5b] is operated as an evaporator so that a refrigerant in the second heat exchanger is lower than a dew-point temperature of air passing through the second heat exchanger [0006; 0018-0019; where one skilled in the art would recognize that refrigerant in an evaporator at a temperature below the dew-point of ambient air results in moisture condensation and the existence of drain pans in the system of Kinai suggests that this phenomenon occurs; See also Wightman (US2011/0126560) at 0014 below], and
a second operation mode in which the first heat exchanger [5a] is operated as the evaporator so that a refrigerant temperature in the first heat exchanger is lower than a dew-point temperature of air passing through the first heat exchanger and to cause the desiccant material to adsorb moisture from the air passing through the air passage and the second heat exchanger [5b] is operated as the condenser or the radiator [0006; 0016; 0017; where one skilled in the art would recognize that refrigerant in an evaporator at a temperature below the dew-point of ambient air results in moisture condensation and the existence of drain pans in the system of Kinai suggests that this phenomenon occurs; See also Wightman (US2011/0126560) at 0014 below].

the first operation maximizes a dehumidified amount of moisture removed from air passing through the second heat exchanger; and
the second operation maximizes a dehumidified amount of moisture removed from air passing through the first heat exchanger and through the desiccant material; and 
whereas Kinai teaches a pressure reducing device, Kinai does not explicitly teach an electronic expansion valve having a changeable pressure reducing amount; and the dehumidifying operation being performed so that a pressure reducing amount in the electronic expansion valve in the first operation mode is smaller than a pressure reducing amount in the electronic expansion valve in the second operation mode 
Also, assuming arguendo that Kinai does not teach a humidifier, Ishida teaches a desiccant type air conditioner that performs dehumidifying and humidifying operations [0001; 0098] where a controller [2], during a dehumidifying operation, is configured to switch a flow switching device [9] and alternate between a flow passage for a first operation mode and a flow passage for a second operation mode; [0126-0128; 0134; 0135] for the obvious advantage of removing moisture from the interior space.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kinai to have a dehumidifier where the controller, during a dehumidifying operation, is configured to switch the flow switching device and alternate between a flow passage for the first operation mode and a flow passage for the second operation mode in view of the teachings of Ishida in order to remove moisture from the interior space.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kinai to have  an electronic expansion valve having a changeable pressure reducing amount; and the dehumidifying operation being performed so that a pressure reducing amount in the electronic expansion valve in the first operation mode is smaller than a pressure reducing amount in the electronic expansion valve in the second operation mode and thereby maximizing the dehumidified amounts of moisture removed in each of the first and second operation modes from air passing through the air passage in view of the teachings of Lee in order to provide a system whereby the flow rate of refrigerant is controlled so that the system is stably operated.
For clarity, the recitation of "… the first operation maximizes a dehumidified amount of moisture removed from air passing through the second heat exchanger; and
the second operation maximizes a dehumidified amount of moisture removed from air passing through the first heat exchanger and through the desiccant material," recited in the claim has been considered a recitation of intended use.  The prior art structure as modified above is capable of preforming as intended, specifically "functioning so that a pressure reducing amount in the electronic expansion valve in a first operation mode is smaller than a pressure reducing amount in the electronic expansion valve in a second operation mode,” and necessarily in the first operation 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinai (JP2008148832A), Ishida et al. (US2007/0193287) and Lee et al. (US2004/0134206) as applied to claim 1 above, and further in view of Felber et al. (US6364942).

Regarding Claim 13, Kinai, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the desiccant block is a member selected from the group consisting of silica gel and polymer-based adsorbent.
However, Felber teaches a dehumidifier using a non-rotating desiccant material [col 1, line 50-col 2, line 5] where a desiccant [15] is a member selected from the group consisting of silica gel [col 2, line 64-col 3, line 9; fig. 1; where the limitation is being claimed in the alternative] for the obvious advantage of adsorbing moisture from the air stream.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kinai to have where the desiccant block is a member selected from the group consisting of silica gel and polymer-based adsorbent in view of the teachings of Felber in order to adsorb moisture from the air stream.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinai (JP2008148832A)  and Ishida et al. (US2007/0193287, hereinafter “Ishida 287”) in view of Lee et al. (US2004/0134206).

Regarding Claim 14, Kinai teaches a dehumidifier [0013; fig 1], comprising:
a refrigerant circuit configured to circulate refrigerant and sequentially connecting a compressor [a], a flow switching device [b], a first heat exchanger [5a], a pressure reducing device [implicitly taught at 0014; where one skilled in the art would recognize that a refrigeration cycle contains an pressure reducing device], and a second heat exchanger [5b] to each other by refrigerant pipes [0014];
an air passage [at least the assembly of suction port 9, blowout port 10] in which the first heat exchanger [5a], a desiccant block [3] the desiccant block consisting of a desiccant material capable of adsorbing and desorbing moisture [0013], and the second heat exchanger [5b] are arranged in series [0013]; and
a fan [4] arranged in the air passage and configured to cause air existing in space to be dehumidified to flow through the air passage [0012-0014]; and
a controller [implicitly taught as one skilled in the art would recognize that the refrigeration of Kinai has a control device] configured to control a dehumidifying operation of the dehumidifier including alternating between
a first operation mode in which the first heat exchanger [5a] is configured to operate as a condenser or a radiator to desorb the moisture retained in the desiccant material, and the second heat exchanger [5b] is configured to operate as an evaporator at a refrigerant temperature lower than a dew-point temperature of air passing through the second heat exchanger [0006; 0018-0019; where one skilled in the art would recognize that refrigerant in an evaporator at a temperature below the dew-point of ambient air results in moisture condensation and the existence of drain pans in the 
a second operation mode in which the first heat exchanger [5a] is configured to operate as the evaporator at a refrigerant temperature lower than a dew-point temperature of air passing through the first heat exchanger and to dehumidify air passing through the first heat exchanger and to cause the desiccant material to adsorb moisture from the air passing through the air passage and the second heat exchanger [5b] is operated as the condenser or the radiator [0006; 0016; 0017; where one skilled in the art would recognize that refrigerant in an evaporator at a temperature below the dew-point of ambient air results in moisture condensation and the existence of drain pans in the system of Kinai suggests that this phenomenon occurs; See also Wightman (US2011/0126560) at 0014 below]. 
Kinai does not teach an electronic expansion valve having a controllable and variable pressure reducing amount; where the controller, during a dehumidifying operation, is configured to switch the flow switching device and alternate between a flow passage for the first operation mode and a flow passage for the second operation mode; and to 
control a pressure reducing amount in the electronic expansion valve in the first operation mode to be smaller than a pressure reducing amount in the electronic expansion valve in the second operation mode and to maximize a dehumidified amount of moisture removed from air passing through the first heat exchanger, the second heat exchanger and the desiccant material.
Also, assuming arguendo that Kinai does not teach a humidifier, Ishida teaches a desiccant type air conditioner that performs dehumidifying and humidifying operations [0001; 0098] where a controller [2], during a dehumidifying operation, is configured to switch a flow switching device [9] and alternate between a flow passage for a first 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kinai to have a dehumidifier where the controller, during a dehumidifying operation, is configured to switch the flow switching device and alternate between a flow passage for the first operation mode and a flow passage for the second operation mode in view of the teachings of Ishida in order to remove moisture from the interior space.
Lastly, Lee teaches an air conditioner [fig 1] having an electronic expansion valve [8] having a changeable pressure reducing amount [0042]; and where a controller controls a pressure reducing amount in the electronic expansion valve [8] in a first operation mode i.e. cooling mode to be smaller than a pressure reducing amount in the electronic expansion valve in a second operation mode i.e. heating mode [0068-0074; Table I].  Lee also teaches that this arrangement provides a system whereby the flow rate of refrigerant is controlled so that the system is stably operated [0013].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kinai to have an electronic expansion valve having a controllable and variable pressure reducing amount; where the controller controls a pressure reducing amount in the electronic expansion valve in the first operation mode to be smaller than a pressure reducing amount in the electronic expansion valve in the second operation mode and to maximize a dehumidified amount of moisture removed from air passing through the first heat exchanger, the second heat exchanger and the desiccant material. in view of the teachings of Lee in order to provide a system whereby the flow rate of refrigerant is controlled so that the system is stably operated.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinai (JP2008148832A), Ishida et al. (US2007/0193287, hereinafter “Ishida 287”) and Lee et al. (US2004/0134206) as applied to claim 14 above, and further in view of Felber et al. (US6364942).

Regarding Claim 16, Kinai, as modified, teaches the invention of Claim 14 above but does not explicitly teach wherein the desiccant block is a member selected from the group consisting of silica gel and polymer-based adsorbent.
However, Felber teaches a dehumidifier using a non-rotating desiccant material [col 1, line 50-col 2, line 5] where a desiccant [15] is a member selected from the group consisting of silica gel [col 2, line 64-col 3, line 9; fig. 1; where the limitation is being claimed in the alternative] for the obvious advantage of adsorbing moisture from the air stream.



Annotation and Explanation of Prior Art Reference Kanai (JP2008148832A)


    PNG
    media_image2.png
    551
    660
    media_image2.png
    Greyscale


The electronic expansion valve is implicitly taught because it is known in the art of refrigeration that when the refrigerant circuit performs the adsorption operation described in 0016 of Kinai (JP2008148832A) and the heat exchanger 5b acts as a condenser and heat exchanger 5a acts as an evaporator...the refrigerant’s pressure is reduced between the 

Correspondence between claim terms and terms found in the prior art reference Kinai (JP2008148832A).

The claim terms “adsorbing and desorbing” are found in at least claims 1 and 14 and are understood to describe a process by which a desiccant material ‘takes in’ moisture and in an opposing process ‘releases’ moisture.

The prior art reference Kinai (JP2008148832A) has been interpreted as having the equivalent terms “adsorption operation” and “decomposition operation” where the terms are understood to described an operation by which a desiccant material ‘takes in’ moisture in the ‘adsorption operation’ and in the opposing decomposition operation ‘releases’ moisture.  See Kinai (JP2008148832A) at 0013.

(2) Response to Argument

Argument X1
On pages 20-24 of the Appeal Brief, Appellant argues with respect to claims 1 and 14 that the combined teaching of Kinai (JP2008148832A, hereinafter “Kinai”), Ishida et al. (US2007/0193287, hereinafter “Ishida”) and Lee et al. (US2004/0134206, hereinafter “Lee”) does not contemplate or suggest “...an air passage in which the first heat exchanger, a desiccant material capable of adsorbing and desorbing moisture and the second heat exchanger are arranged in series.”  



Claims must be given their broadest reasonable interpretation consistent with the specifications.  MPEP 2111.

In response to Appellant’s arguments, the deodorizing unit 3 consists of the desiccant material because Kinai at 0013 specifically teaches that the deodorizing unit 3 is a desiccant material that adsorbs and in an opposing operation decomposes i.e. desorbs moisture.  The composition of the desiccant material is not within the scope of the claim. The claim simply require a desiccant material and does not place constraints upon the composition of the desiccant material.  The claim simply states “...a desiccant block consisting of a desiccant material.”
Appellant’s construction of a “desiccant block consisting of a desiccant material” attempts to improperly limit the term “desiccant material” to one ingredient or element.  However, the specification in at least 0016 states that the desiccant block is formed of “a material that adsorbs and desorbs moisture”, AND, for example, zeolite, silica gel, or polymer-based adsorbent.  Thus, the material is not limited to only zeolite but appears to be a compound. Additionally, Appellant on page 21, lines 18-20 admits that the desiccant material is a compound despite suggesting that the compound only contains zeolite.  

Accordingly, Appellant has failed to show that the desiccant material of Kinai does not consist of a desiccant material capable of adsorbing and desorbing moisture.
Accordingly, Kinai teaches an air passage [at least the assembly of suction port 9, blowout port 10] in which the first heat exchanger [5a], a desiccant block [3] the desiccant block consisting of a desiccant material capable of adsorbing and desorbing moisture [0013], and the second heat exchanger [5b] are arranged in series [0013].  See also annotated figure above.

Argument X2
On pages 20-24 of the Appeal Brief, Appellant argues with respect to claims 1 and 14 that it would have not been obvious to replace Kenai’s deodorizing unit 3 with a structure not containing the decomposition part of Kenai’s deodorizing unit 3 because such a modification would have destroyed Kenai’s deodorizing apparatus.  
Appellant’s argument is not persuasive and/or moot.

In response to Appellant’s argument, Appellant is reminded that whereas the references are applied under § 103, No modification of the deodorizing unit 3 of Kinai has been put forth in the Final Office Action dated 1/12/2021.  In fact, Appellant on page 20 lines 8-10 and on page 21, lines 8-13 acknowledges that no modification of the deodorizing unit of Kinai has been put forth.  
Accordingly, Appellant has failed to provide evidence sufficient to show non obviousness with respect to modifying the deodorizing unit of Kinai.

Argument X3
On page 26 of the Appeal Brief, Appellant argues with respect to claims 1 and 14 that Kinai as modified by Ishida, Lee and Felber et al. (US6364942, hereinafter “Felber”) does not teach a) a desiccant block consisting of a desiccant material capable of adsorbing and desorbing moisture and argues with respect to claims 13 and 16 that Kinai as modified by Ishida, Lee and Felber does not teach b) a desiccant block selected from the group consisting of silica gel and polymer-based adsorbent as required in claims 13 and 16 on appeal.  Appellant’s arguments are not persuasive.

With respect to point a)

Appellant’s argues in point a) above, that Kinai as modified by Ishida, Lee and Felber et al. (US6364942, hereinafter “Felber”) does not teach a desiccant block consisting of a desiccant material capable of adsorbing and desorbing moisture.  Appellant’s argument is not persuasive.

In response to Appellant’s arguments, the deodorizing unit 3 is a desiccant block that consists of the desiccant material because Kinai at 0013 specifically teaches that the deodorizing unit 3 is a desiccant material that adsorbs and in an opposing operation decomposes i.e. desorbs moisture. See Kinai at 0013 
Accordingly, Appellant has failed to show that the desiccant material of Kinai does not consist of a desiccant material capable of adsorbing and desorbing moisture.





With respect to point b)

Appellant’s argues in point b) above, that Kinai as modified by Ishida, Lee and Felber does not teach a desiccant block selected from the group consisting of silica gel and polymer-based adsorbent.  Appellant’s argument is not persuasive.

MPEP 2144 explains establishing a prima facie case of obviousness.

In response to Appellant’s arguments, Appellant is reminded that claims 13 and 16 are rejected under 35 USC 103(a) where Kinai teaches the basic structure of the invention including a desiccant block [see Kinai at 0013] and Felber was used to further define the desiccant block where Felber teaches a dehumidifier using a non-rotating desiccant material [col 1, line 50-col 2, line 5] where a desiccant [15] is a member selected from the group consisting of silica gel [col 2, line 64-col 3, line 9; fig. 1; where the limitation is being claimed in the alternative] and one skilled in the art would have been motivated to select silica gel as a desiccant material because silica gel is known as a material that adsorbs desorbs moisture [Felber at col 1, line 50-col 2, line 5].  
Accordingly, Appellant has failed to show that Kinai as modified by Ishida, Lee and Felber does not teach a desiccant block selected from the group consisting of silica gel and polymer-based adsorbent.


Argument X4
On pages 27 -32 of the Appeal Brief, Appellant argues with respect to claims 1 and 14 that Kinai does not teach a “dehumidifier” configured to perform a dehumidifying operation including a first operation mode of desorbing moisture from the desiccant material and a second 

MPEP 2114 explains Apparatus and Article Claims.

In response to Appellant’s arguments, Appellant is reminded that claims 1 and 14 are rejected under 103(a) and Kinai as modified by Lee meet the claim limitations because whereas Kinai does not explicitly recite an dehumidifier, Kinai necessarily teaches a dehumidifier because an apparatus claim covers what a device is, not what the device does i.e. dehumidify.  The prior art apparatus teaches all of the structural limitations of a claim.  In particular, Kinai teaches the basic structure of the invention including a refrigerant circuit configured to circulate refrigerant and sequentially connecting a compressor [a], a flow switching device [b], a first heat exchanger [5a], a pressure reducing device [implicitly taught at 0014; where one skilled in the art would recognize that a refrigeration cycle contains an pressure reducing device], and a second heat exchanger [5b] to each other by refrigerant pipes [0014]; an air passage [at least the assembly of suction port 9, blowout port 10] in which the first heat exchanger [5a], a desiccant block [3] consisting of a desiccant material capable of adsorbing and desorbing moisture [0013], and the second heat exchanger [5b] are arranged in series [0013]; and a fan [4] arranged in the air passage and configured to cause air existing in space to be dehumidified to flow through the air passage [0012-0014] and Whereas Kinai implicitly teaches an electronic expansion valve, Lee was used to explicitly teach an air conditioner [fig 1] having an electronic expansion valve [8; 0068-0074; Table I; fig. 1] and where one skilled in the art would have been motivated to make the modification in order to provide a system whereby the flow rate of refrigerant is controlled so that the system is stably operated [0013]. 


Sub argument X4.1
Appellant’s argues on pages 27-28 in sub argument X4.1) that the word “dehumidifier” in the preamble of the claim gives life, meaning and vitality to the claims and thus is a limitation that must be considered in properly construing the claim.  Appellant’s argument is not persuasive.

MPEP 2111.02 explains Effect of Preamble

In response to Appellant’s arguments, Appellant’s construction of the limitation “humidifier” attempts to improperly limit the structure of the claim.  However, MPEP 2111.02 states in part “the claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification.  In this instance, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and thus the preamble merely states the purpose or intended use of the invention i.e. use as a humidifier rather than any distinct definition of any of the claimed invention’s limitations.  Therefore the preamble is not considered a limitation and is of no significance to claim construction.

Accordingly, Appellant has failed to show that the word “dehumidifier” in the preamble of the claim was improperly construed with respect to claim construction.



Sub argument X4.2
Appellant’s argues on pages 28-29 in sub argument X4.2) that the decomposition operation a) includes no configuration, operation or functioning to desorb moisture from the absorption part of the deodorizing unit and b) that the said operation is incompatible with dehumidifying inflowing air c) that dehumidifying air is contrary to the use of the apparatus of Kinai and d) that Kinai is non-analogous art to the claimed invention.  Appellant’s arguments are not persuasive.

MPEP 2114 explains Apparatus and Article Claims.
MPEP 2141.01(a) explains Analogous and Non-analogous Art

In response to Appellant’s argument a) it is noted that claims 1 and 14 do not recite or require “...desorb[ing] moisture from the absorption part of the deodorizing unit.  Accordingly, the argument is moot.
Alternatively, if argument a) is proper, Kinai necessarily provides configuration, operation or functioning to desorb moisture from the absorption part of the deodorizing unit  because Kinai teaches the same structure of the claimed invention where Kinai teaches a refrigerant circuit configured to circulate refrigerant and sequentially connecting a compressor [a], a flow switching device [b], a first heat exchanger [5a], a pressure reducing device [implicitly taught at 0014; where one skilled in the art would recognize that a refrigeration cycle contains an pressure reducing device], and a second heat exchanger [5b] to each other by refrigerant pipes [0014]; an air passage [at least the assembly of suction port 9, blowout port 10] in which the first heat exchanger [5a], a desiccant block [3] consisting of a desiccant material capable of adsorbing and desorbing moisture [0013], and the second heat exchanger [5b] are arranged in series [0013]; and a fan [4] arranged in the air passage and configured to cause air existing in space to be dehumidified to flow through the air passage [0012-0014] and Kinai inherently possesses the 

In response to Appellant’s arguments b) and c) Kinai operation is necessarily compatible with dehumidifying inflowing air because Kinai teaches in 0013 that inflowing air is dehumidified.

In response to Appellant’s argument c) Kinai operation is necessarily compatible with dehumidifying inflowing air because Kinai teaches in 0013 that inflowing air is dehumidified and one skilled in the art would understand that dehumidifying air is advantageous to the use of Kinai because, by way of example, in a wet basement condition that gives off odors a dehumidifying process is used to dry the air and thereby obviate the odor.

In response to Appellant’s argument d) Kinai is necessarily analogous art to the claimed invention because both the claimed invention and the prior art reference are both in the field of refrigeration.  

Accordingly, Appellant has failed to show that the decomposition operation of Kinai a) includes no configuration, operation or functioning to desorb moisture from the absorption part of the deodorizing unit and b) that the said operation is incompatible with dehumidifying inflowing air c) that dehumidifying air is contrary to the use of the apparatus of Kinai and d) that Kinai is non-analogous art to the claimed invention





Sub argument X4.3

Appellant’s argues on pages 29-30 in sub argument X4.3) that Kinai does not teach a structure and configuration operates and functions to “cause the desiccant material to adsorb moisture from the air passing through the air passage from the deodorizing unit.  Appellant’s arguments are not persuasive.

Kinai necessarily provides a structure and configuration operates and functions to “cause the desiccant material to adsorb moisture from the air passing through the air passage from the deodorizing unit  because Kinai teaches the same structure of the claimed invention where Kinai teaches a refrigerant circuit configured to circulate refrigerant and sequentially connecting a compressor [a], a flow switching device [b], a first heat exchanger [5a], a pressure reducing device [implicitly taught at 0014; where one skilled in the art would recognize that a refrigeration cycle contains an pressure reducing device], and a second heat exchanger [5b] to each other by refrigerant pipes [0014]; an air passage [at least the assembly of suction port 9, blowout port 10] in which the first heat exchanger [5a], a desiccant block [3] consisting of a desiccant material capable of adsorbing and desorbing moisture [0013], and the second heat exchanger [5b] are arranged in series [0013]; and a fan [4] arranged in the air passage and configured to cause air existing in space to be dehumidified to flow through the air passage [0012-0014] and Kinai inherently possesses the functionality defined by the limitations because Kinai teaches at 0013 an operation where inflowing air is dehumidified by the unit 3. 

Accordingly, Appellant has failed to show that Kinai does not teach a structure and configuration operates and functions to “cause the desiccant material to adsorb moisture from the air passing through the air passage from the deodorizing unit.

Sub argument X4.4

Appellant’s argues on pages 30-31 in sub argument X4.4) that Kinai does not teach a dehumidifying operation including a first operation mode which maximizes the dehumidified amount of moisture removed from air passing through the second heat exchanger and a second operation mode which maximizes a dehumidified amount of moisture removed from air passing through the first heat exchanger and through the desiccant material.  Appellant’s arguments are not persuasive.

In response to Appellant’s arguments, Kinai teaches a first operation mode in which the first heat exchanger [5a] is operated as a condenser or a radiator to desorb the moisture retained in the desiccant material, and the second heat exchanger [5b] is operated as an evaporator [0006; 0018-0019], and
a second operation mode in which the first heat exchanger [5a] is operated as the evaporator so that a refrigerant temperature in the first heat exchanger and the second heat exchanger [5b] is operated as the condenser or the radiator [0006; 0016; 0017].
The language “...which maximizes the dehumidified amount of moisture removed from air passing through the second heat exchanger,” and “...which maximizes a dehumidified amount of moisture removed from air passing through the first heat exchanger and through the desiccant material,” was cited as being intended use language.
Specifically, the prior art structure as modified above is capable of preforming as intended, specifically "functioning so that a pressure reducing amount in the electronic expansion valve in a first operation mode is smaller than a pressure reducing amount in the electronic expansion valve in a second operation mode necessarily maximizes the dehumidified amounts of moisture removed in each of the first and second operation modes from air passing through the air passage.”  It has been held that the recitation with respect to the manner or 
Lastly, the language in question places no additional constraints on the prior art beyond the structure and inherent function disclosed by the prior art.

Accordingly, Appellant has failed to show that Kinai does not teach a dehumidifying operation including a first operation mode which maximizes the dehumidified amount of moisture removed from air passing through the second heat exchanger and a second operation mode which maximizes a dehumidified amount of moisture removed from air passing through the first heat exchanger and through the desiccant material.


Sub argument X4.5

Appellant’s argues on page 31 in sub argument X4.5) that rejections of claims 1 and 14 are the product of hindsight.  Appellant’s arguments are not persuasive.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Argument X5
On pages 32-34 of the Appeal Brief, Appellant argues with respect to claims 1 and 14 that Kinai is not prior art and/or is not analogous art to the invention for reasons stated in arguments X4.3 above.  Appellant’s arguments are not persuasive.

MPEP 2141.01(a) explains Analogous and Non-analogous Art

In response to Appellant’s argument d) Kinai is necessarily analogous art to the claimed invention because both the claimed invention and the prior art reference are both in the field of refrigeration. 

 Accordingly, Appellant has failed to show that the apparatus of Kinai is non-analogous art to the claimed invention

Argument X6

On pages 34-38 of the Appeal Brief, Appellant argues with respect to claims 1 and 14 that Kinai is not prior art which corresponds to the first operation mode of a dehumidifying operation to desorbing moisture from the desiccant material, where a refrigerant temperature in the second heat exchanger is lower than a dew-point temperature of air passing through the second heat exchanger. In particular, Appellant argues that Kinai does not teach any structure, operation or function where the first heat exchanger is operated as a condenser or radiator “to 


In response to Appellant’s argument, it is first noted that Appellant misrepresents the claim language in his argument X6 by inserting the word “where” before ahead of intended use language. 
However, Kinai teaches a first operation mode in which the first heat exchanger [5a] is operated as a condenser or a radiator to desorb the moisture retained in the desiccant material, and the second heat exchanger [5b] is operated as an evaporator so that a refrigerant in the second heat exchanger is lower than a dew-point temperature of air passing through the second heat exchanger [0006; 0018-0019].  
Additionally, the language “...so that a refrigerant temperature in the second heat exchanger is lower than a dew-point temperature of air passing through the second heat exchanger,” was cited as being intended use language.
Specifically, it is known that refrigerant in an evaporator at a temperature below the dew-point of ambient air results in moisture condensation and the existence of drain pans in the system of Kinai suggests that this phenomenon occurs.  It has been held that the recitation with respect to the manner or purpose in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114.
Lastly, the language in question places no additional constraints on the prior art beyond the structure and inherent function disclosed by the prior art.



Regarding an assertion of hindsight on page3 7, as set forth in the rejection of the claims, the combination of each teaching was properly motivated by a rationale derived independently of Appellant’s disclosure.


 Accordingly, Appellant has failed to show that Kinai is not prior art which corresponds to the first operation mode of a dehumidifying operation to desorbing moisture from the desiccant material, where a refrigerant temperature in the second heat exchanger is lower than a dew-point temperature of air passing through the second heat exchanger.


Argument X7

On pages 38-42 of the Appeal Brief, Appellant argues with respect to claims 1 and 14 that Kinai Ishida does not a) change Kenai’s deodorizing apparatus into the dehumidifier claimed on appeal, b) nor do Ishida and Lee cure or rectify Kenai’s failure to describe a “dehumidifier” having the structures and operations required in claim limitations 1and 14. Appellant’s arguments are not persuasive.

Sub argument X7.1



In response to Appellant’s arguments, Appellant is reminded that claims 1 and 14 are rejected under 103(a) and Kinai teaches the basic structure of the invention  where Kinai at 0013 teaches a first operation mode and a second operation mode but Kinai did not explicitly teach where a controller performed the switching and Ishida was used to teach where a controller [2], during a dehumidifying operation, is configured to switch a flow switching device [9] and alternate between a flow passage for a first operation mode and a flow passage for a second operation mode; [0126-0128; 0134; 0135] for the obvious advantage of removing moisture from the interior space.  Additionally, one skilled in the art would understand that the use of a controller automates the activity and thus advantageously removes moisture from the interior space.

Accordingly, Appellant has failed to show that one of ordinary skill in the art would have no reason to combine the teachings of Kinai and Ishida.

Regarding the assertion that Kinai and Ishida are non-analogous prior art relative to the claimed invention, Kinai and Ishida are analogous art to the claimed invention because both prior art references and the claimed invention are in the field of refrigeration.

Regarding an assertion of hindsight, as set forth in the rejection of the claims, the combination of each teaching was properly motivated by a rationale derived independently of Appellant’s disclosure.



Regarding Appellant’s argues that none of the other cited teachings of Lee, Aizawa, Gu, Domyo, Matsui, Itoh, Mochizuki, and Felber are analogous to Kenai’s deodorizing apparatus and therefore do not cure or rectify this deficiency in the combined teachings of Kinai and Ishida.

Appellant’s has not stated how or why the prior art references are not analogous.  Thus Appellant’s has failed to support its legal argument.

Argument X8

On pages 42-47 of the Appeal Brief, Appellant argues with respect to claims 1 and 14 that Kinai Ishida does not teach claim limitations 1(i), 1(iii)(a), 1(iii)(b), 1(iv), 14(i), 14(iii)(a), 14(iii)(b), 14(iv) on appeal and none of Ishida, Lee, Aizawa, Gu, Domyo, Matsui, Itoh, Mochizuki and/or Felber teach these limitations.

In response to Appellant’s arguments:

Regarding Claim 1, Kinai teaches a dehumidifier [0013; fig 1], comprising:
a refrigerant circuit configured to circulate refrigerant and sequentially connecting a compressor [a], a flow switching device [b], a first heat exchanger [5a], a pressure reducing device [implicitly taught at 0014; where one skilled in the art would recognize that a refrigeration cycle contains an pressure reducing device], and a second heat exchanger [5b] to each other by refrigerant pipes [0014];

a fan [4] arranged in the air passage and configured to cause air existing in space to be dehumidified to flow through the air passage [0012-0014], the dehumidifier being configured to perform a dehumidifying operation including
a first operation mode in which the first heat exchanger [5a] is operated as a condenser or a radiator to desorb the moisture retained in the desiccant material, and the second heat exchanger [5b] is operated as an evaporator so that a refrigerant in the second heat exchanger is lower than a dew-point temperature of air passing through the second heat exchanger [0006; 0018-0019; where one skilled in the art would recognize that refrigerant in an evaporator at a temperature below the dew-point of ambient air results in moisture condensation and the existence of drain pans in the system of Kinai suggests that this phenomenon occurs; See also Wightman (US2011/0126560) at 0014 below], and
a second operation mode in which the first heat exchanger [5a] is operated as the evaporator so that a refrigerant temperature in the first heat exchanger is lower than a dew-point temperature of air passing through the first heat exchanger and to cause the desiccant material to adsorb moisture from the air passing through the air passage and the second heat exchanger [5b] is operated as the condenser or the radiator [0006; 0016; 0017; where one skilled in the art would recognize that refrigerant in an evaporator at a temperature below the dew-point of ambient air results in moisture condensation and the existence of drain pans in the system of Kinai suggests that this phenomenon occurs; See also Wightman (US2011/0126560) at 0014 below].

the first operation maximizes a dehumidified amount of moisture removed from air passing through the second heat exchanger; and
the second operation maximizes a dehumidified amount of moisture removed from air passing through the first heat exchanger and through the desiccant material; and 
whereas Kinai teaches a pressure reducing device, Kinai does not explicitly teach an electronic expansion valve having a changeable pressure reducing amount; and the dehumidifying operation being performed so that a pressure reducing amount in the electronic expansion valve in the first operation mode is smaller than a pressure reducing amount in the electronic expansion valve in the second operation mode 
Also, assuming arguendo that Kinai does not teach a humidifier, Ishida teaches a desiccant type air conditioner that performs dehumidifying and humidifying operations [0001; 0098] where a controller [2], during a dehumidifying operation, is configured to switch a flow switching device [9] and alternate between a flow passage for a first operation mode and a flow passage for a second operation mode; [0126-0128; 0134; 0135] for the obvious advantage of removing moisture from the interior space.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kinai to have a dehumidifier where the controller, during a dehumidifying operation, is configured to switch the flow switching device and alternate between a flow passage for the first operation mode and a flow passage for the second operation mode in view of the teachings of Ishida in order to remove moisture from the interior space.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kinai to have  an electronic expansion valve having a changeable pressure reducing amount; and the dehumidifying operation being performed so that a pressure reducing amount in the electronic expansion valve in the first operation mode is smaller than a pressure reducing amount in the electronic expansion valve in the second operation mode and thereby maximizing the dehumidified amounts of moisture removed in each of the first and second operation modes from air passing through the air passage in view of the teachings of Lee in order to provide a system whereby the flow rate of refrigerant is controlled so that the system is stably operated.
For clarity, the recitation of "… the first operation maximizes a dehumidified amount of moisture removed from air passing through the second heat exchanger; and
the second operation maximizes a dehumidified amount of moisture removed from air passing through the first heat exchanger and through the desiccant material," recited in the claim has been considered a recitation of intended use.  The prior art structure as modified above is capable of preforming as intended, specifically "functioning so that a pressure reducing amount in the electronic expansion valve in a first operation mode is smaller than a pressure reducing amount in the electronic expansion valve in a second operation mode,” and necessarily in the first operation 


Regarding Claim 14, Kinai teaches a dehumidifier [0013; fig 1], comprising:
a refrigerant circuit configured to circulate refrigerant and sequentially connecting a compressor [a], a flow switching device [b], a first heat exchanger [5a], a pressure reducing device [implicitly taught at 0014; where one skilled in the art would recognize that a refrigeration cycle contains an pressure reducing device], and a second heat exchanger [5b] to each other by refrigerant pipes [0014];
an air passage [at least the assembly of suction port 9, blowout port 10] in which the first heat exchanger [5a], a desiccant block [3] the desiccant block consisting of a desiccant material capable of adsorbing and desorbing moisture [0013], and the second heat exchanger [5b] are arranged in series [0013]; and
a fan [4] arranged in the air passage and configured to cause air existing in space to be dehumidified to flow through the air passage [0012-0014]; and
a controller [implicitly taught as one skilled in the art would recognize that the refrigeration of Kinai has a control device] configured to control a dehumidifying operation of the dehumidifier including alternating between
a first operation mode in which the first heat exchanger [5a] is configured to operate as a condenser or a radiator to desorb the moisture retained in the desiccant 
a second operation mode in which the first heat exchanger [5a] is configured to operate as the evaporator at a refrigerant temperature lower than a dew-point temperature of air passing through the first heat exchanger and to dehumidify air passing through the first heat exchanger and to cause the desiccant material to adsorb moisture from the air passing through the air passage and the second heat exchanger [5b] is operated as the condenser or the radiator [0006; 0016; 0017; where one skilled in the art would recognize that refrigerant in an evaporator at a temperature below the dew-point of ambient air results in moisture condensation and the existence of drain pans in the system of Kinai suggests that this phenomenon occurs; See also Wightman (US2011/0126560) at 0014 below]. 
Kinai does not teach an electronic expansion valve having a controllable and variable pressure reducing amount; where the controller, during a dehumidifying operation, is configured to switch the flow switching device and alternate between a flow passage for the first operation mode and a flow passage for the second operation mode; and to 
control a pressure reducing amount in the electronic expansion valve in the first operation mode to be smaller than a pressure reducing amount in the electronic expansion valve in the second operation mode and to maximize a dehumidified amount 
Also, assuming arguendo that Kinai does not teach a humidifier, Ishida teaches a desiccant type air conditioner that performs dehumidifying and humidifying operations [0001; 0098] where a controller [2], during a dehumidifying operation, is configured to switch a flow switching device [9] and alternate between a flow passage for a first operation mode and a flow passage for a second operation mode; [0126-0128; 0134; 0135] for the obvious advantage of removing moisture from the interior space.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kinai to have a dehumidifier where the controller, during a dehumidifying operation, is configured to switch the flow switching device and alternate between a flow passage for the first operation mode and a flow passage for the second operation mode in view of the teachings of Ishida in order to remove moisture from the interior space.
Lastly, Lee teaches an air conditioner [fig 1] having an electronic expansion valve [8] having a changeable pressure reducing amount [0042]; and where a controller controls a pressure reducing amount in the electronic expansion valve [8] in a first operation mode i.e. cooling mode to be smaller than a pressure reducing amount in the electronic expansion valve in a second operation mode i.e. heating mode [0068-0074; Table I].  Lee also teaches that this arrangement provides a system whereby the flow rate of refrigerant is controlled so that the system is stably operated [0013].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kinai to have an electronic expansion valve having a controllable and variable pressure reducing amount; where the controller controls a pressure reducing amount in the electronic expansion valve in the first operation mode to be smaller than a pressure reducing amount in the 
For clarity, the recitation of "… and to maximize a dehumidified amount of moisture removed from air passing through the first heat exchanger, the second heat exchanger and the desiccant material," recited in the claim has been considered a recitation of intended use.  The prior art structure as modified above is capable of preforming as intended, specifically "functioning so that a pressure reducing amount in the electronic expansion valve in a first operation mode is smaller than a pressure reducing amount in the electronic expansion valve in a second operation mode necessarily maximizes the dehumidified amounts of moisture removed in each of the first and second operation modes from air passing through the air passage.”  It has been held that the recitation with respect to the manner or purpose in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Regarding Appellant’s argument against intended use language, it has been held that the recitation with respect to the manner or purpose in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114.
Lastly, the language in question places no additional constraints on the prior art beyond the structure and inherent function disclosed by the prior art.




Regarding Appellant’s argument that the 103 fail to establish any correlation between the structure, operation or functioning of the deodorizing apparatus which cleans air and the air-conditioner of Lee which invention claimed on appeal and therefore provide no reasoning in support of the obviousness rejections.

MPEP 2144 explains establishing a prima facie case of obviousness.

In response to Appellant’s arguments, Appellant is reminded that a correlation between structure, operation or functioning is a misstatement of the principles outlined in KSR.  Whereas those concerns may be factors to consider the list provided ay Appellant is certainly not exhaustive.  Notwithstanding, both Lee and Kinai relate to refrigeration systems and are analogous art to each other and would necessarily have a correlation between structure, operation or functioning.

Appellant’s has not stated how or why the prior art references Ishida, Lee, Aizawa, Gu, Domyo, Matsui, Itoh, Mochizuki and/or Felber do not teach limitation allegedly not taught by Kinai.  Thus Appellant’s has failed to support its legal argument.


Accordingly, Appellant has failed to show that Kinai Ishida does not teach claim limitations 1(i), 1(iii)(a), 1(iii)(b), 1(iv), 14(i), 14(iii)(a), 14(iii)(b), 14(iv) on appeal and none of Ishida, Lee, Aizawa, Gu, Domyo, Matsui, Itoh, Mochizuki and/or Felber teach these limitations.

Respectfully submitted,
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        /MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.